230 F.3d 254 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Stephen Lee Galati, Defendant-Appellant.
No. 99-3667
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 27, 2000Decided August 29, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 516--James B. Zagel, Judge.[Copyrighted Material Omitted]
Before Flaum, Chief Judge, Posner and Williams  Circuit Judges.
Williams, Circuit Judge.


1
Defendant-Appellant  Stephen Lee Galati was convicted of two counts of  bank robbery under 18 U.S.C. sec. 2113(a), for  committing two robberies within one week. He now  challenges his conviction using three separate  arguments concerning evidence and testimony  admitted at trial. First, Galati maintains that  there was insufficient evidence to support the  jury's guilty verdict. Second, he argues that the  district judge erred in denying his motion to  suppress the out-of-court identifications made by  two bank tellers because the photo array used was  unduly suggestive. Third, Galati contends that  the district court should have permitted his  defense counsel to impeach two of the  government's witnesses with evidence of their  prior convictions. Alternatively, he challenges  the district court's decision to sentence him as  a Career Criminal Offender under U.S.S.G. sec.  4B1.1. Because we find none of these arguments  persuasive, we affirm.

I.

2
Following a brief investigation, on July 27,  1998, Galati was arrested and charged with  committing two separate bank robberies. One of  the robberies occurred on July 1, 1998 at LaSalle  Bank ("LaSalle robbery") and the other occurred  in the same week, on July 6, 1998 at a First  Chicago Bank, located within walking distance of  the LaSalle Bank ("First Chicago robbery").  Galati used the same modus operandi for each  robbery. He walked into the bank, obtained a  savings withdrawal slip and wrote a note which  read, "I have a gun, give me all of your  money."1 Galati then gave a bank teller the  note and after reading it, the teller handed  Galati money from the bank drawer. Afterwards,  Galati took the money, retrieved his demand note  and left the bank.


3
At trial, the government presented both direct  and circumstantial evidence that pointed to  Galati as the person who committed both the  LaSalle and First Chicago robberies. Although  neither bank teller made a positive  identification of Galati in the courtroom during  trial, both of them identified Galati when  reviewing a photo line-up. Each teller described  the robber as a white male, who wore a baseball  cap, sunglasses and white shoes. The LaSalle Bank  teller, Monica Fudala ("Fudala") selected a photo  of Galati as one of two out of a group of six  that "resembled" the robber. During the trial,  Fudala identified a pair of sunglasses and blue  shorts belonging to Galati as one's similar to  those worn by the robber. Seven days after the  First Chicago Robbery, the bank teller, Emily  Batilo ("Batilo") selected Galati from a group of  six photographs. In her view, the other persons  pictured in the photo array either had longer  hair, paler skin, a bigger build, or more facial  hair, unlike the robber.


4
In addition to the out-of-court identification  of Galati by the bank tellers, the government  offered substantial indirect evidence placing  Galati at each bank on the date and at the time  the robberies occurred. Donald Lucki ("Lucki"),  a recent acquaintance of Galati's, testified that  he drove Galati to LaSalle and First Chicago Bank  on both the days and around the times when each  robbery occurred. Each time, Lucki said that  Galati went into the bank, returned after ten to  fifteen minutes and upon his return, told Lucki  to drive. Galati did not have an account at  either the LaSalle or First Chicago Banks. During  the week of the robberies, Galati frequently gave  Lucki money, in cash, for purchase of items such  as a cellular phone recharge card or gas. Lucki  kept receipts for many of these purchases,  including ones showing that money was spent on  July 1 and July 6 for these items. Lucki stated  that after one robbery, they had a party during  which pictures of Lucki, Galati, and Galati's  girlfriend holding up money, were taken. At  trial, the government offered the pictures  corroborating Lucki's story.


5
Furthermore, from the surveillance tape of the  robberies, the government obtained pictures of  the robber's tattoos and after comparing them  with pictures of Galati's tattoos, found a match.  In addition, the government determined that two  latent palm prints found at LaSalle Bank  immediately following the robbery, from a counter  where the demand note was written, belonged to  Galati. The government also offered testimony  from a salesperson at a store called MacFrugal's,  Margo Sims ("Sims"), who said she saw Galati try  on and buy a dark baseball cap with a USA logo in  her store on July 6. Lucki confirmed that he  drove Galati to MacFrugal's on that day and that  Galati purchased a baseball cap. Batilo, the bank  teller from the First Chicago robbery, which took  place on July 6, 1998, noted that the baseball  cap worn by the robber had a USA logo on it.


6
The government also submitted evidence that  suggested Galati was staying in the area at the  time the robberies took place and that he had  significant amounts of cash available to him  during that time. During the period between June  25 and July 2, 1998, Galati stayed in an Elk  Grove motel, paying cash upon his departure. From  July 1 to July 3, 1998, he stayed at an Arlington  Heights motel and again paid cash. Finally, he  stayed at the O'Hare Hyatt from July 3 to July 6,  1998 and paid the bill in cash before flying to  Florida with his girlfriend. Also at trial, the  government presented a witness who testified that  two days after the First Chicago robbery, Galati  took approximately $2,900, in small bills and  banded bundles, to a nearby Citibank and  exchanged it for travelers' checks. She  identified Galati from the bank surveillance  tapes.


7
After a jury trial, Galati was found guilty of  each count charged in the indictment. Following  Galati's conviction, the district judge denied  Galati's motion for a judgment of acquittal and  for a new trial. Galati was then sentenced to a  prison term of twenty-one years.

II.

8
A.  Motion for Judgment of Acquittal/New Trial


9
Galati asks this court to reverse his  conviction, claiming that the district judge  erroneously denied his motion for judgment of  acquittal and for a new trial pursuant to Rule  29(c) of the Federal Rules of Criminal Procedure.  Specifically, Galati argues that the evidence  presented against him was insufficient to support  his conviction. We review a district court's  denial of a motion for judgment of acquittal and  for a new trial deferentially and will reverse  the lower court only upon a showing that the  court abused its discretion. "We affirm the  district court's ruling as long as any rational  trier of fact could have found the essential  elements of the crime beyond a reasonable doubt."  United States v. Hach, 162 F.3d 937, 942 (7th  Cir. 1998). Additionally, evidence and inferences  drawn from it are viewed in a light most  favorable to the government. See United States v.  DuPrey, 895 F.2d 303, 310 (7th Cir. 1989).


10
In assessing the sufficiency of the evidence,  the court will not re-weigh the evidence or judge  the credibility of witnesses. As long as there is  a reasonable basis in the record for the jury's  verdict, it must stand. See Dallis v. Don  Cunningham & Assocs., 11 F.3d 713, 715 (7th Cir.  1993). Galati contends that without an in-court  identification, the jury's verdict cannot be  supported by the circumstantial evidence  provided. He is incorrect. First of all, "it is  well established that a jury's verdict may rest  solely upon circumstantial evidence." United  States v. Robinson, 177 F.3d 643, 648 (7th Cir.  1998); United States v. Todosijevic, 161 F.3d  479, 483 (7th Cir. 1998); United States v.  Stockheimer, 157 F.3d 1082, 1087 (7th Cir. 1998).  Standing alone, the circumstantial evidence the  government presented in this case provides ample  support for the jury's finding of guilt. Yet, the  circumstantial evidence does not stand alone  here. The government offered both direct evidence  (in the form of the out-of-court identification  by the bank tellers) and circumstantial evidence  at trial.


11
While neither bank teller was able to identify  Galati in court, they both picked him out of a  photo array as the robber. The out-of-court  identification took place within a week or so of  the robbery, and so in that sense, the out-of-  court identification is likely to be more  reliable than the in-court identification (or  failure to make an in-court identification) which  occurred a year after the robbery. In addition,  there is a tremendous amount of evidence placing  Galati at each robbery. First, Lucki testified  that he drove Galati to both LaSalle and First  Chicago, on the same date and at the same time  that the robberies occurred. He let Galati out of  the car, and after ten to fifteen minutes, Galati  returned with cash. Even though Lucki's lack of  knowledge about the unlawful purpose of these  trips to the bank seems questionable, the fact  that Lucki could present receipts and photographs  corroborating his story and a lack of motive on  Lucki's part to lie suggest his truthfulness.


12
Second, the police matched palm prints found at  LaSalle just after the robbery to Galati's  prints. Galati did not have an account at LaSalle  Bank and therefore, it is likely that he had no  legitimate reason to visit the bank. Third, the  tattoos of the robber in the surveillance tape  matched Galati's. Fourth, Sims, the MacFrugal's  salesperson, identified Galati as the man she saw  trying on and purchasing a hat that resembled the  one worn by the robber later that day.


13
Although this evidence is probably enough to  support the jury's guilty verdict, there is even  more evidence linking Galati to the robberies.  The Citibank surveillance tapes show Galati  cashing in small denomination bills for  travelers' checks. During his stay at several  area hotels, he paid in cash and moved around  three times in a week. The police also linked  clothes found in Galati's possession to the  clothes that both Batilo and Fudala said the  robber wore and that the surveillance tapes  showed the robber wearing. As such, there is more  than enough evidence to justify the jury's guilty  verdict. "Reversal is warranted 'only when the  record is devoid of any evidence, regardless of  how it is weighed, from which a jury could find  guilt beyond a reasonable doubt.'" United States  v. Hall and Walker, 212 F.3d 1016, 1024 (7th Cir.  2000) (citing United States v. Garcia, 35 F.3d  1125, 1128 (7th Cir. 1994)). In light of the high  burden the law places on defendants seeking  reversal of a conviction and the substantial  evidence presented by the government, we must  reject Galati's argument that there was  insufficient evidence to sustain his conviction.


14
B.  Motion to Suppress Out-of-Court  Identification


15
Next, Galati argues that the district judge  should have suppressed the out-of-court  identification made by Fudala and Batilo, the  bank tellers, because the photo array was unduly  suggestive and the identifications were  unreliable. Ordinarily, we review a district  court's denial of a party's motion to suppress  out-of-court identification testimony arising  from a photo array for clear error. See United  States v. Moore, 115 F.3d 1348, 1359 (7th Cir.  1997). However, the government argues that  because Galati failed to renew his motion during  or after trial, the court should review the  decision for plain error only. When he rendered  his decision on Galati's pre-trial motion to  suppress, the district judge denied the motion to  suppress without prejudice and told Galati to  raise it again during the course of the trial.  The question is whether the district judge's  invitation (rendering his ruling conditional)  required Galati to renew his objection during  trial or face not preserving the issue for trial.  Wilson v. Williams, 182 F.3d 562, 564 (7th Cir.  1999), specifically holds that "a definitive  ruling in limine preserves an issue for appellate  review--without the need for later objection."  However, "this is just a presumption, subject to  variation by the trial judge, who may indicate  that further consideration is in order." Id.


16
Under Wilson, the district judge's ruling was  not definitive. In fact, it was expressly  conditional. When making his ruling, the district  judge said,


17
[B]ecause it is possible when the witnesses are  done testifying, the nature of the description  and the way it fits in with the photo array might  become significant. . . . We will just have to  face the question of whether, if I find, knowing  more than I know now, that the identification  ought not to be permitted, whether we mistry the  case, whether I instruct the jury to disregard  the identification, or a variety of things.


18
Tr. at 8. So, we review the district judge's  decision to admit the photo array identification  evidence for plain error. "Plain error review  under Rule 52(b) allows us to reverse the  district court only if we conclude that: (1)  error occurred; (2) the error was plain; and (3)  the error affected the defendant's substantial  rights." United States v. Gibson, 170 F.3d 673,  678 (7th Cir. 1999). The district judge found  that on its face, the photo array was not  impermissibly suggestive. We agree. There was no  plain error here.


19
There is a two-step test for evaluating a  challenge to identification testimony. "Defendant  must first establish that the identification  procedure employed was unreasonably suggestive."  United States v. Funches, 84 F.3d 249, 253 (7th  Cir. 1996). Next, the court must determine  "whether the identification, viewed under the  totality of circumstances, is reliable, despite  the suggestive procedures." Id. Galati maintains  that even though the bank robber had short hair,  with little of it showing underneath the baseball  cap he wore, four of the men pictured in the  photo array shown to the bank tellers had long  hair. He further argues that the four long-haired  individuals looked much older than the men  pictured in the remaining two photos and that  only the two younger looking men were pictured  with chains around their necks. According to  Galati, the chains unfairly suggested that these two men had criminal records.2 Galati also  contends that of the two younger looking, short-  haired individuals pictured, only one (Galati)  had brown hair like the bank robber; the other  had dark, black hair. Galati believes that with  such an array, containing only one short-haired,  younger looking, brown-haired man with a chain  around his neck, the witnesses had no choice but  to select him from the photo spread.


20
Despite the alleged discrepancies in appearance  among the different individuals pictured, our own  review of the six photographs used in the array  confirm that it was not unduly suggestive. The  six men pictured all fit the general descriptions  offered by Fudala and Batilo.3 They all appear  to be white men in their 40's, with dark and  relatively short hair. None of the men have truly  long hair. The differences Galati points to are  not substantial ones. Two of the men appear like  they might be somewhat older and heavier.  However, the differences are not overly  conspicuous and both men still fit the  descriptions given by the witnesses. As such, we  see nothing in the photo array that would have  caused the bank tellers to pick out Galati as  opposed to any of the other five men pictured  (except of course the fact that Galati was indeed  the bank robber in question).


21
There are several cases with similar facts  where this court has come to the same conclusion.  United States v. Moore, 115 F.3d 1348, 1360 (7th  Cir. 1997) (approving photo array where pictures  were of six young, clean shaven, black males with  some hair, and at least some similar features);  Funches, 84 F.3d at 253 (rejecting defendant's  claim that line-up was suggestive where he was  oldest, shortest, and weighed the least); United  States v. Sleet, 54 F.3d 303, 309 (7th Cir. 1995)  (approving photo array where six men pictured  were all black men about the same age). Here,  although the men pictured in the photo array do  not all look exactly alike, they do not have to.  "A lineup of clones is not required." United  States v. Arrington, 159 F.3d 1069, 1073 (7th  Cir. 1998). The district court did not commit  plain error by denying Galati's motion to  suppress Fudala and Batilo's out-of-court  identification.4


22
C.  Exclusion of Prior Convictions on Cross-  Examination


23
Galati contends that the district judge erred  in his decision to limit the scope of defense  counsel's cross-examination of witnesses Lucki  and MacFrugal's salesperson, Sims. He maintains  that under Federal Rule of Evidence 609(a), he  should have been able to introduce Lucki's prior  conviction for shoplifting to impeach Lucki's  credibility. Galati also argues that under Rules  609(a) and 404(b), defense counsel should have  been permitted to admit evidence concerning Sims'  prior conviction for drug possession to impeach  her testimony. We review a district court's  decision to limit the scope of cross-examination  under an abuse of discretion standard. See United  States v. Hernandez, 106 F.3d 737, 740 (7th Cir.  1997); United States v. Torres, 965 F.2d 303, 310  (7th Cir. 1992).

1.  Lucki's Prior Shoplifting Conviction

24
Galati claims that Lucki's shoplifting  conviction shows his dishonesty and that under  Federal Rule of Evidence 609(a)(2), Galati's  counsel should have been able to impeach Lucki's  credibility with that information. Rule 609(a)(2)  provides that to attack a witness's credibility,  a party may present evidence that a witness has  been convicted of a crime involving dishonesty or  false statements. See Fed. R. Evid. 609(a)(2). It  is important however, to keep in mind that "the  purpose of admitting prior arrests or convictions  is not to show that the witness is a bad person  . . . but to impeach his credibility." United  States v. Neely, 980 F.2d 1074, 1079 (7th Cir.  1992).


25
The district judge held that Lucki's 1981  shoplifting conviction did not involve deceit so  as to satisfy the requirements of Rule 609(a). A  review of the nature of Lucki's conviction  suggests that the district judge was correct. As  a nineteen year-old college student, Lucki got  caught shoplifting a cassette tape. The whole  thing cost Lucki less than $35.00 (fine and  restitution) and some time under court  supervision. Galati claims that revealing this  one-time shoplifting episode, which occurred  almost twenty years prior to Lucki's involvement  in this case, along with other evidence, would  have shown that Lucki was a liar. However, "petty  shoplifting does not, in and of itself, qualify  as a crime of dishonesty under Rule 609." United  States v. Owens, 145 F.3d 923, 927 (7th Cir.  1998).


26
We have held in United States v. Amaechi, 991  F.2d 374, 378 (7th Cir. 1993), that petty  shoplifting does not qualify as a crime of  dishonesty unless it involves items of  significant value. Lucki's stolen cassette tape  hardly qualifies. Further, the probative value of  this 20 year old conviction, for a crime  committed when Lucki was a college student is  minimal. See United States v. Reed, 2 F.3d 1441,  1448-49 (7th Cir. 1993). Galati argues that  because Lucki was an important witness for the  government, he really should have been permitted  to impeach Lucki with the prior conviction.  However, Lucki's role as a key witness does not  change the state of the law. Therefore, the  district judge did not abuse his discretion in  refusing to allow defense counsel to raise  Lucki's prior conviction.

2.  Sims' prior drug possession conviction

27
Galati also challenges the district judge's  decision concerning Sims' prior drug possession  conviction under Rule 609(a)(1). In 1993, Sims,  the store clerk at MacFrugal's, was arrested and  convicted for possession of 10 Diazepam tablets  and 2.5 Xanex tablets. Five years later, long  after she had served her sentence of one year  probation, Sims testified that she saw Galati in  MacFrugal's trying on a baseball cap, identical  to the one worn by the robber, on the same day  the robber was videotaped at the bank wearing a  baseball cap. Galati asserts that Sims' testimony  is incredible and argues that his defense counsel  should have been permitted to use Sims' prior  conviction to impeach her testimony. Even though  Sims does not know Galati personally and had only  brief contact with him at the store, Galati  contends Sims had a motive to give untruthful  testimony. He maintains that Sims' drug  possession conviction shows that she had an  increased motive to please the FBI and give  helpful testimony.


28
Rule 609(a)(1) admits evidence involving prior  convictions for felonies resulting in significant  jail time or death, as long as the probative  value outweighs prejudicial effect to the accused  and Rule 403 is satisfied.5 Federal Rule of  Evidence 403 states that "although relevant,  evidence may be excluded if its probative value  is substantially outweighed by the danger of  unfair prejudice, confusion of the issues, or  misleading the jury, or by consideration of undue  delay, waste of time, or needless presentation of  cumulative evidence." Fed. R. Evid. 403.


29
The district judge determined that although  Sims' prior drug possession conviction was a  felony, under Rule 403, it was not admissible.  Frequently, "evidence that a witness has used  illegal drugs may so prejudice the jury that it  will excessively discount the witness'  testimony." Neely, 980 F.2d at 1081 (citing  United States v. Robinson, 956 F.2d 1388, 1397  (7th Cir. 1992)). This would certainly have been  the case here, because Sims' drug conviction had  little or no bearing on the reliability of her  testimony. As to her ability to perceive the  events in question, the court did allow testimony  that Sims was using Methadone to treat her heroin  addiction. Therefore, jurors had all the  information they needed to consider the effect  Sims' drug use may have had on her perception at  the time she saw Galati. Her 1993 drug possession  conviction, which resulted in no jail time and  occurred five years prior to her testimony, tells  jurors nothing more about her credibility. The  evidence that Sims was convicted of drug  possession has little probative value, if any. At  the same time, the likelihood of unfair prejudice  was great.


30
In this case, the district judge wisely gauged  the potential for jurors to see Sims' prior drug  possession conviction as a reason to discount her  entire testimony, even though nothing about her  conviction actually suggests the likelihood that  she would be dishonest or deceitful. A drug  related offense cannot be admitted "for the sole  purpose of making a general character attack."  Neely, 980 F.2d at 1081 (citing United States v.  Cameron, 814 F.3d 403, 405 (7th Cir. 1987)).  Thus, under Rule 609(a)(2), Sims' prior  conviction should not have been admitted.


31
Galati also contends that under Rule 404(b),  Sims' prior drug possession conviction should  have been admitted to reveal that she had a  unique motive to cooperate with authorities and  to provide information that she might think was  helpful to them. Federal Rule of Evidence 404(b)  provides that "evidence of other crimes, wrongs,  or acts is not admissible to prove the character  of a person in order to show action in conformity  therewith." Fed. R. Evid. 404(b). However, the  rule creates an exception whereby evidence of a  witness's other crimes or acts may be admissible  to prove motive. Id.


32
The truth of the matter is that Sims' prior drug  conviction reveals little about her motive to  cooperate. We fail to see how Sims' prior  conviction would give her a motive to lie about  seeing Galati purchase a hat at MacFrugal's. Sims'  conviction occurred approximately five years prior  to her involvement in the case. Furthermore, Sims  was only an occurrence witness, with no real reason  to lie. Sims did not witness the defendant engaged  in illegal behavior such that she would be  compelled to inform authorities about his behavior.  In fact, she reported seeing Galati only after the  manager called her over to speak with FBI agents  who were investigating the bank robberies.


33
Sims was asked to review a photo spread to  determine if anyone from the six pictures had  been in the store recently. After examining the  photo line-up, she identified Galati. She  testified that while she was taking down Fourth  of July merchandise in the store, she noticed  Galati picking out a baseball hat with a USA  logo. It is far-fetched to think that because  Sims was convicted of drug possession, she would  be driven to lie about having seen Galati, just  to cooperate with authorities. Sims' prior drug  possession conviction does not prove that her  testimony was tainted by an unpure motive.  Therefore, it was properly excluded under Rule  404(b) as well.


34
Since neither Lucki's shoplifting conviction nor  Sims' drug possession conviction shed any real  light on either witness's credibility, we find  that the district judge did not abuse his  discretion in granting the government's motion in  limine.

D.  Career Criminal Enhancement

35
In light of a 1981 conviction for armed robbery  in state court and other prior convictions for  crimes of violence, Galati was sentenced as a  Career Criminal Offender under U.S.S.G. sec.  4B1.1. Galati does not argue that sec. 4B1.1 was  wrongly applied. Instead, he contends that under  the Fifth Amendment Due Process Clause, the  government should have been required to submit  information detailing the basis for any sentence  enhancement, prior to trial, as it must do under  21 U.S.C. sec. 851.6 In overruling Galati's  objection to his sentence, the district judge  held that sec. 851 did not apply to Galati's  sentence enhancement and due process did not  require it to apply. This is a settled question.  Constitutional due process does not require that  the government inform Galati, before trial, that  it would pursue a higher sentence in light of his  prior armed robbery conviction.


36
In United States v. Damerville, 197 F.3d 287,  289 (7th Cir. 1999), we held that defendants  subject to sentencing as career offenders under  sec. 4B1.1 "are not entitled to the same  procedural protections as defendants subject to  the sec. 841(b) penalty enhancements (for which  sec. 851 applies)." See also, United States v.  Jackson, 121 F.3d 316, 319 (7th Cir. 1997);  United States v. Robinson, 14 F.3d 1200, 1206  (7th Cir. 1994). "The filing of an enhancement  information before entry of a guilty plea, while  mandated by sec. 851 to trigger enhancement under  sec. 841(b), is not a prerequisite when the  government seeks career offender sentences under  the guidelines." Damerville, 197 F.3d at 289.  Galati's sentence was enhanced under sec. 4B1.1,  not sec. 841(b) and the only due process required  was provided when Galati received the pre-  sentence investigation report containing the  recommendation for a sec. 4B1.1 enhancement. Id.  at 290. The procedural requirements of sec. 851  simply do not apply to ordinary sentence  enhancements under the Guidelines. Therefore, we  conclude that the district court did not err in  sentencing Galati as a career offender under sec.  4B1.1.

III.

37
For the reasons set forth above, we AFFIRM the  judgment of the district court.



Notes:


1
 During the First Chicago robbery, the note Galati  wrote varied only slightly. It read, "Give me all  the money, I have a gun."


2
 A close look at the photo array suggests that  three of the individuals pictured were wearing  chains.


3
 Fudala described the bank robber as a white male  in his late thirties or early forties, with dark  colored, neatly cut, short hair, about 5'10"-6'  tall and approximately 170-180 pounds. Batilo  described the robber as a white male in his  forties, about 5'9"- 5'10" tall, with possibly  brown hair, a tan complexion and a medium build.


4
 Once the court determines that the challenged  identification was not the result of an unduly  suggestive photo array, it need not consider  whether or not the identification itself was  reliable. Sleet, 54 F.3d at 309.


5
 Galati also suggests that Rule 609(a)(2) applies.  It does not. Rule 609(a)(2) admits evidence  involving prior convictions for any crime  implicating dishonesty or false statements. The  drafters of the Rules of Evidence sought to limit  Rule 609 to crimes involving "some element of  misrepresentation or other indication of a  propensity to lie and excluding those crimes  which, bad though they are, do not carry with  them a tinge of falsification." Amaechi, 991 F.2d  at 378 (citation omitted). A person's past drug  possession does not necessarily implicate  dishonesty and this court has rejected the  argument that "people who have used drugs are  more likely to tell lies." Neely, 980 F.2d at  1081. Therefore, we find that Rule 609(a)(2) does  not apply here.


6
 Section 851 applies to defendants convicted of  drug conspiracy under 21 U.S.C. sec. 841 and  provides that if the government intends to seek  increased punishment because of a defendant's  prior conviction, "the United States attorney  [must file] an information with the court . . .  stating in writing the previous convictions to be  relied upon." 21 U.S.C. sec. 851.